Citation Nr: 1226745	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-46 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for service-connected hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2011, the Board remanded this issue for further development.  As noted at that time, the Veteran initially requested a Travel Board hearing on this issue, but he withdrew this request in a December 2009 statement.  See 38 C.F.R. § 20.704(e) (2011).  The case returns to the Board for review.  However, it must again be remanded to afford the Veteran his full due process rights.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The AOJ obtained VA treatment records and afforded the Veteran a VA examination in October 2011.  However, upon review of both the paper and paperless claims files, it does not appear that the AOJ readjudicated the claim or provided a supplemental statement of the case to the Veteran and his representative.  This is required for due process, and the Veteran's representative has also requested a remand for this purpose.  See 38 C.F.R. § 19.31 (2011).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

